             Case 2:15-cv-05642-CAS-JC Document 484 Filed 10/09/19 Page 1 of 4 Page ID #:8223



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                     UNITED STATES DISTRICT COURT
                 19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20 MARCUS GRAY (p/k/a FLAME), et              CASE NO. 2:15-cv-05642-CAS (JCx)
                    al.,
                 21                                            Honorable Christina A. Snyder
                               Plaintiffs,
                 22                                            DEFENDANTS’ NOTICE OF
                           v.                                  LODGING
                 23
                    KATHERYN ELIZABETH HUDSON                  Date:    January 27, 2020
                 24 (p/k/a KATY PERRY), et al.,                Time:    10:00 a.m.
                                                               Ctrm:    8D—8th Fl., First Street
                 25             Defendants.
                                                               Filed:   July 1, 2014
                 26                                            Trial:   July 17, 2019
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
11474106.1
                                               DEFENDANTS’ NOTICE OF LODGING
             Case 2:15-cv-05642-CAS-JC Document 484 Filed 10/09/19 Page 2 of 4 Page ID #:8224



                  1        TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
                  2 RECORD:
                  3        PLEASE TAKE NOTICE that in connection with the above referenced
                  4 action and the concurrently filed Notice of Motion and Motion of Defendants
                  5 Capitol Records LLC, Jordan Houston, Lukasz Gottwald, Sarah Theresa Hudson,
                  6 Karl Martin Sandberg, Henry Russell Walter, Katheryn Elizabeth Hudson, WB
                  7 Music Corp., Kobalt Music Publishing America, Inc., and Kasz Money, Inc.
                  8 (collectively, “Defendants”) for Judgment as a Matter of Law under Fed. R. Civ. P.
                  9 50(b), or alternatively, for a New Trial under Fed. R. Civ. P. 59, Defendants hereby
                 10 lodge manually the following exhibits to the Declaration of Aaron M. Wais in
                 11 Support of Defendants’ Motion for Judgment as a Matter of Law, or alternatively
                 12 for a New Trial (“Wais Decl.”):
                 13        Submitted herewith are 6 CDs, which contain Exhibits 16, 21, 23, 24, 25,
                 14 and 26 to the Declaration of Aaron M. Wais. More specifically:
                 15
                 16        •      A true and correct copy of the audio file admitted into evidence as
                 17               Exhibit 16 at the trial in this action, which is attached as Exhibit 16 to
                 18               the Wais Decl.;
                 19        •      A true and correct copy of the music video for “Joyful Noise,” which
                 20               was admitted into evidence as Exhibit 68 at the trial in this action, and
                 21               which is attached as Exhibit 21 to the Wais Decl.;
                 22        •      A true and correct copy of the audio file admitted into evidence as
                 23               Exhibit 74 at the trial in this action, and which is attached as Exhibit
                 24               23 to the Wais Decl.;
                 25        •      A true and correct copy of the sound recording of “Joyful Noise,”
                 26               which was admitted into evidence as Exhibit 75 at the trial in this
                 27               action, and which is attached as Exhibit 24 to the Wais Decl.;
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               2
11474106.1
                                               DEFENDANTS’ NOTICE OF LODGING
             Case 2:15-cv-05642-CAS-JC Document 484 Filed 10/09/19 Page 3 of 4 Page ID #:8225



                  1        •      A true and correct copy of the sound recording of “Dark Horse,”
                  2               which was admitted into evidence as Exhibit 76 at the trial in this
                  3               action, and which is attached as Exhibit 25 to the Wais Decl.;
                  4        •      A true and correct copy of the music video for “Dark Horse,” which
                  5               was admitted into evidence as Exhibit 77 at the trial in this action, and
                  6               which is attached as Exhibit 26 to the Wais Decl.
                  7
                  8        The above referenced action has been designated as an electronically filed
                  9 case. In accordance with Local Rules 5-4 and 11-5, the above listed documents
                 10 require manual filing because they are audio and video files, which are not
                 11 conducive to electronic filing.
                 12
                 13        Physical copies of these Exhibits are being served on all other parties
                 14 concurrently herewith.
                 15
                 16 DATED: October 9, 2019                MITCHELL SILBERBERG & KNUPP LLP
                 17
                                                          By: /s/ Aaron M. Wais
                 18                                       Aaron M. Wais (SBN 250671)
                 19                                       Attorneys for Defendants Capitol Records,
                                                          LLC, Jordan Houston, Lukasz Gottwald,
                 20                                       Sarah Theresa Hudson, Karl Martin Sandberg,
                 21                                       Henry Russell Walter, WB Music Corp.,
                                                          Kobalt Music Publishing America, Inc., and
                 22                                       Kasz Money, Inc.
                 23
                      DATED: October 9, 2019              GREENBERG TRAURIG, LLP
                 24
                 25                                       By: /s/ Vincent H. Chieffo
                                                          Vincent H. Chieffo (SBN 49069)
                 26                                       Attorneys for Defendant Katheryn Elizabeth
                 27                                       Hudson p/k/a Katy Perry
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               3
11474106.1
                                               DEFENDANTS’ NOTICE OF LODGING
             Case 2:15-cv-05642-CAS-JC Document 484 Filed 10/09/19 Page 4 of 4 Page ID #:8226



                 1                   ATTESTATION REGARDING SIGNATURES
                 2         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                 3 on whose behalf this filing is jointly submitted, concur in this filing’s content and
                 4 have authorized its filing.
                 5
                      DATED: October 9, 2019                /s/ Aaron M. Wais
                 6                                         Aaron M. Wais
                 7
                 8
                 9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               4
11474106.1
                                                 DEFENDANTS’ NOTICE OF LODGING
